My view is that if the identical facts which were made to appear in this habeas corpus proceeding had been made to appear in the criminal court of record in support of a motion to quash the whole proceedings in that court (as distinguished from a motion to quash the information alone which latter motion is in the nature of a demurrer and goes only to the face of the opposite pleading) the motion would necessarily have to be granted, because it is not only within the power of a court, but it is a court's duty to quash proceedings pending before it which have been improperly brought on an illegally presented information when that fact is brought officially to the court's attention. 7 Rawle C. L., par. 47, page 1019; Loomis v. Lane, 29 Pa. St. 242, 72 Am. Dec. 625; 23 Rawle C. L., par. 18, page 166; Ray v. Williams, 55 Fla. 723, 46 Sou. Rep. 158; Keen v. State,89 Fla. 113, 103 Sou. Rep. 399.
However, to permit collateral attacks in a circuit court as to matters of procedure in a criminal court of record, would simply result in a determination by the circuit court (perhaps in some distant part of the State) of those mattersdehors the face of the record as made, whose primary determination lies within the jurisdiction of the criminal court of record alone. Whatever pertains to the integrity of the records of a court of record should be first directly challenged in the court whose record is involved, and not collaterally in some distant court. Only a court possessing *Page 703 
appellate power over the criminal court of record has authority to direct a change in the record of a criminal court of record, where the latter court fails or refuses to make a proper record of its official acts. See Bishop v. Chillingworth, Judge,114 Fla. 289, 154 Sou. Rep. 254 (opinion filed March 19, 1934, during the present term).